Dissenting Opinion by
Hoffman, J.:
Appellant contends that the lower court abused its discretion in setting the amount of support to be paid by her husband.
The appellant and appellee were married in 1948 and are the parents of three children: an adult son, a daughter age 14, and a daughter age 8. The parties lived in a home in Cheltenham Township, Montgomery County, for a period of approximately eight years prior to their separation. The appellee left the appellant in October, 1973. The appellant and her two daughters still reside in the home, while the appellee lives in an apartment paying $168.00 a month rent.
On October 24, 1973, the appellant filed a petition seeking support for herself and her two daughters. The lower court, on December 7, 1973, issued a temporary support order in the amount of $100.00 a week. On May 30, 1974, the final support order was issued in the amount of $135.00 a week. This appeal followed.
The purpose of a support order is to determine an allowance which is reasonable and proper for the comfortable support and maintenance of the wife and children. Commonwealth ex rel. Roviello v. Roviello, 229 Pa. Superior Ct. 428, 323 A.2d 766 (1974); Commonwealth ex rel. Hauptfuhrer v. Hauptfuhrer, 226 Pa. Superior Ct. 301, 310 A.2d 672 (1973). A support order should be based upon the property, income, and earning capacity of the husband and the family’s station in life. Commonwealth ex rel. Roviello v. Roviello, supra. However, support orders are not to be confiscatory, and the father is to be left with a reasonable allowance for his own living expenses. Commonwealth ex rel. Goichman v. *609Goichman, 226 Pa. Superior Ct. 311, 316 A.2d 653 (1973); Commonwealth ex rel. Haimowitz v. Haimowitz, 221 Pa. Superior Ct. 364, 292 A. 2d 502 (1972). Ordinarily, the earning capacity of a wife who is able to work should be a relevant consideration when fixing an order of support. Conway v. Dana, 456 Pa. 536, 318 A.2d 324 (1974); Commonwealth ex rel. Goichman v. Goichman, supra; White v. White, 226 Pa. Superior Ct. 499, 313 A.2d 776 (1973); Commonwealth ex rel. Borrow v. Borrow, 199 Pa. Superior Ct. 592, 185 A.2d 605 (1962).
Because the appellee does not contest his obligation of support, the sole issue is the amount of support that he should pay. The relevant facts as developed at the support hearing are as follows. The appellee is a self-employed butcher.1 The appellant worked with him in his business for many years, but stopped when the parties moved into their house. Prior to 1968, his income, as reported in his tax returns, was never in excess of $30,000.00. For the years 1968 through 1972 respectively, the appellee reported income of $29,698.00, $18,607.07, $5,126.91, $12,977.64, and $14,348.12. Their standard of living, however, belies this reported income. During those years, the appellee admitted that the family’s living expenses were $20,000.00 to $25,000.00 a year.2 Additionally, the parties were able to accumulate $90, 000.00 in bonds and $10,000.00 in stock. Further, the parties took an average of two vacations per year.
*610In determining its support order, the lower court found that the appellee’s income for 1973 was $18,753.44. This figure, however, represented the appellee’s business income only. Two other sources of income available to the appellee were disregarded by the lower court. First, the parties’ securities yielded income of approximately $10,000.00 a year. The interest and dividend checks were payable jointly to the parties, and thus the appellee was unable to cash the checks. The lower court found that this income was, therefore, unavailable to the ap-pellee. This income, however, was a significant part of the parties’ income before their separation. It was improper for the lower court to disregard this readily accessible source of income. Secondly, the appellee had a 25% interest in a business operated by appellant’s brother which yielded him approximately $175.00 a week. While the appellee testified that he has not received this income since his separation from the appellant, the lower court did not determine the whereabouts of this income.
Finally, in making its award, the lower court put great emphasis on the reduction in earnings of the ap-pellee’s business as reflected in his income tax returns. This Court has been careful, however, to scrutinize an alleged decrease in salary or earnings where a defendant is in business for himself. Commonwealth ex rel. Goichman v. Goichman, supra; Commonwealth ex rel. Kaplan v. Kaplan, 219 Pa. Superior Ct. 163, 280 A.2d 456 (1971). In Commonwealth v. Miller, 202 Pa. Superior Ct. 573, 577, 198 A.2d 373 (1964), we stated: “The net income of a defendant as shown on income tax returns is not to be accepted in a support case as the infallible test of his earning capacity. Particularly, this is true where the defendant is in business for himself . . . .”
I recognize that the Superior Court may not reverse the lower court’s order unless the record shows a clear abuse of discretion. Commonwealth ex rel. Halderman *611v. Halderman, 230 Pa. Superior Ct. 125, 326 A.2d 908 (1974). I would reverse and remand so that the lower court could consider all available income and give proper emphasis to the tax returns.
Spaeth, J., joins in this dissenting opinion.

. Appellee operates a retail meat concession business. Appel-lee originally had two stores, but closed one in 1970. He also is engaged in the sale oí disposable paper products from his home.


. Appellee admitted giving his wife $300.00 a week to handle ordinary household expenses. While appellee stated that he lowered this amount to $200.00 a week because he could not afford the $300.00 a week shortly before he left home, the appellant maintained that she received $300.00 a week until he left. The appellee stated that this .high standard of living was financed through a large reduction in savings. However, no reduction in savings was shown.